Exhibit 99.1 FORM 51-102F3 - MATERIAL CHANGE REPORT ITEM 1:NAME AND ADDRESS OF COMPANY Jaguar Mining Inc. 125 North State Street, Concord, New Hampshire USA 03301 ITEM 2:DATE OF MATERIAL CHANGE September 10, 2009 ITEM 3:NEWS RELEASE A New release was issued on September 10, 2009 by Jaguar Mining Inc. (the "Company") in Concord, New Hampshire, a copy of which is attached hereto as Schedule A. ITEM 4:SUMMARY OF MATERIAL CHANGE On September 10, 2009, the Company announced today that it had entered into an agreement with a group of initial purchasers to issue and sell US$150 million aggregate principal amount of 4.50% senior convertible notes due 2014 (the “Notes”) for net proceeds of approximately US$144.6 million. The Company also announced that it had granted the initial purchasers a 30-day option to purchase up to an additional US$15 million aggregate principal amount of notes to cover over-allotments, if any. ITEM 5:FULL DESCRIPTION OF MATERIAL CHANGE On September 10, 2009, the Company announced today that it had entered into an agreement with a group of initial purchasers to issue and sell US$150 million of the Notes on a private placement basis in Canada and the United States for net proceeds of approximately US$144.6 million. The Company also announced that it had granted the initial purchasers a 30-day option to purchase up to an additional US$15 million aggregate principal amount of notes to cover over-allotments, if any. The Notes are convertible into the common shares of the Company (the "Underlying Shares") at a conversion rate of approximately 78.4314common shares per US$1,000 principal amount of Notes (which is equal to a conversion price of approximately US$12.75 per share), subject to customary anti-dilution adjustments. The maximum number of the Underlying Shares issuable upon conversion of the Notes is 11,764,706 (or 12,941,177 if the over-allotment option described above is exercised in full which to date has not occurred). The Company intends to use the net proceeds from the sale of the Notes to repurchase its outstanding 10.5% secured notes and to fund the exploration and pre-development of a gold property that has yet to commercially produce gold for which it is in exclusive negotiations, with the balance to be used for working capital and general corporate purposes, which may include funding operations, development, acquisitions and capital expenditures. - 2 - The Notes and the common shares issuable upon conversion of the Notes have not been and will not be registered under the U.S. Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the U.S. Securities Act of 1933, as amended. Offers and sales of the Notes in Canada will be made only pursuant to exemptions from the prospectus requirements of applicable Canadian provincial or territorial securities laws.This material change report does not constitute an offer to sell or the solicitation of an offer to buy any security ITEM 6: RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. ITEM 7: OMITTED INFORMATION Not applicable. ITEM 8: EXECUTIVE OFFICER The following executive officer of Jaguar Mining Inc. is knowledgeable about the material change and this report: Daniel R. TitcombPresident and Chief Executive Officer (603) 224-4800 ITEM 9:DATE OF REPORT September 15, 2009 - 3 - SCHEDULE A PRESS RELEASE September 10, 2009Concord, New Hampshire 2009-17JAG - TSX/NYSE Jaguar Announces Pricing of US$150 Million Offering of Convertible Senior Notes Jaguar Mining Inc. (“Jaguar” or the “Company”) (JAG: TSX/NYSE, JAG.NT: TSX)announced today that it has entered into an agreement with a group of initial purchasers to issue and sell US$150 million aggregate principal amount of 4.50% senior convertible notes due 2014 (the “notes”).Jaguar has granted the initial purchasers a 30-day option to purchase up to an additional US$15 million aggregate principal amount of notes to cover over-allotments, if any. The size of the offering was increased from the initial US$110 million to US$150 million. The closing of the offering of the notes is expected to occur on or about September 15, 2009, subject to the satisfaction of customary closing conditions, including approval of the Toronto Stock Exchange and the New York Stock Exchange. Jaguar expects to receive net proceeds of approximately US$144.6 million from the offering of the notes (or approximately US$159.1 million if the initial purchasers’ over-allotment option is exercised in full).Jaguar intends to use the net proceeds from the sale of the notes to repurchase its outstanding 10.5% secured notes and to fund the exploration and pre-development of a gold property that has yet to commercially produce gold for which Jaguar is in exclusive negotiations, with the balance to be used for working capital and general corporate purposes, which may include funding operations, development, acquisitions and capital expenditures. Any purchase of the 10.5% secured notes may be made in the open market, through an offer to purchase, by redemption once permitted on or after March 22, 2010 or in any other manner permitted by law.While the terms of the acquisition referred to above have not been settled, the parties have agreed that, if completed, the purchase price would be between US$39 million and US$43 million, all payable in Jaguar common shares. The shares would be subject to a four-month hold period under applicable Canadian law.The proposed acquisition will be subject to, among other things, the completion of due diligence satisfactory to Jaguar, the settlement of a definitive agreement as well as regulatory consents and approvals.The acquisition, if consummated, would not constitute a "significant acquisition" under applicable
